Citation Nr: 0420695	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment on August 
4, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment on August 
4, 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he sustained additional disability, 
including severing of the bile duct, stent placement, and 
Hepatitis D, as well as continuous urination and bowel 
movements and residual pain, as a result of the 
cholecystectomy he underwent on August 4, 1999 at a VA 
medical facility. 

The pertinent law, 38 U.S.C.A. § 1151, was amended by Section 
422 of Public Law 104-204.  The new version of the law is 
more stringent and essentially requires that compensation 
under 38 U.S.C.A. § 1151 may be paid only if additional 
disability is the result of fault on the part of the VA in 
providing treatment or by an event which was not reasonably 
foreseeable.  This revised law is effective with respect to 
claims filed on or after October 1, 1997.  The veteran's 
claim was filed after this date; thus the current version of 
the law applies.  VAOPGCPREC 40-97.  The current version of 
the law provides, in pertinent part, that compensation shall 
be awarded for a qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service connected. A disability is considered a 
qualifying additional disability under the law if it is not 
the result of the veteran's willful misconduct and the 
disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate cause 
of the disability was:  1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

The Board finds there is a further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5103A.  It appears 
that there may be additional VA treatment records, pertaining 
to the veteran's claimed disability, that have not yet been 
associated with the claims folder.  VA treatment records show 
that on August 4, 1999 the veteran underwent a laparoscopic 
cholecystectomy which was converted to an open 
cholecystectomy due to massive inflammation and inability to 
visualize the structures.  The post-operative diagnosis was 
gallstones and acute cholecystitis.  He did well for 
approximately three days after the surgery, but became worse 
on August 7, 1999 with increasing abdominal pain.  A drain 
was placed by the radiology service on August 10, 1999 and he 
was found to have a bile leak.  On August 12, 1999 he 
underwent went repeat ERCP (endoscopic retrograde 
cholangiopancreatography) with stenting of the common bile 
duct.  It was noted that he had resolution of his pain and 
symptoms.  He eventually recovered with regular appetite and 
GI function and was discharged on August 23, 1999.  

The next medical records in the claims file show that the 
veteran underwent a VA general examination in November 1999.  
Only the first and last pages of the VA examination are of 
record, and these pages show that the veteran was reactive to 
the Hepatitis B antibody and that his liver function tests 
were elevated.  The diagnoses included status post 
cholecystectomy with stent placement and status post 
Hepatitis B exposure.  

The next treatment records in the claims file show that the 
veteran was seen at the Memphis VAMC in October 2001 and 
reported he had severe abdominal pain since his gallbladder 
was removed.  He reported he took Percocet for the pain and 
had last been given Percocet in 2000 as it reportedly would 
last about a year because he did not need it often.  He 
reported the pain was a constant 8 out of 10 and that he had 
swelling in his abdomen and chronic constipation.  

It is unclear whether the veteran received any treatment for 
his claimed disability (resulting from the surgery in August 
1999) between August 1999 and October 2001 or from April 2002 
to the present.  In addition, the veteran's representative 
argued in July 2004 that "not all the hospitals nurses note, 
quality review administrative records of the surgery, doctors 
notes, and the administrative per quality safety review 
records are of record. "

It is also unclear whether the veteran has any additional 
disability resulting from the cholecystectomy on August 4, 
1999 and whether any additional disability may have been due 
to fault on the part of the VA or was "reasonably 
foreseeable" as a result of the surgery in August 1999.  This 
involves a medical question, and in the judgment of the 
Board, a VA medical opinion on the matter should be obtained.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have examined or 
treated him for any claimed residuals of 
his cholecystectomy surgery performed in 
August 1999.  After securing the 
necessary releases, the RO should obtain 
copies of any previously unobtained 
medical records.  Regardless of the 
veteran's response, the RO should obtain 
(1) any VA treatment records dated from 
August 1999 to October 2001 and from 
April 2004 to the present; (2) page two 
of the November 1999 VA examination 
report; and (3) any other VA medical or 
administrative records relating to the 
veteran's VA hospitalization from August 
1 to 23, 1999, including, but not limited 
to, any additional nurses' notes, 
doctors' notes, quality review 
administrative records of the surgery, 
and/or administrative peer review quality 
or safety records.  

2.  After obtaining any additional 
records, the RO should forward the 
veteran's claims file to a VA doctor who 
is familiar with the type and 
consequences of the operation 
(cholecystectomy) the veteran had at the 
Las Vegas VAMC in August 1999.  The 
doctor should review the claims file and 
determine whether any additional testing 
is necessary. If any additional testing 
is deemed necessary, it should be 
accomplished.  The doctor should then 
review the claims file and provide a 
medical opinion, with full rationale, as 
to whether the veteran has any additional 
disability resulting from any August 1999 
surgery, and, if so, whether any such 
disability was due to fault on the part 
of the VA or by "an event not reasonably 
foreseeable" in connection with the 
surgery.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
given a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


